MEMORANDUM DECISION
                                                                        Apr 30 2015, 9:19 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen T. Owens                                          Gregory F. Zoeller
Public Defender of Indiana                                Attorney General of Indiana

John Pinnow                                               Eric P. Babbs
Deputy Public Defender                                    Deputy Attorney General
Indianapolis, Indiana                                     Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anthony D. Moore,                                         April 30, 2015

Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          45A05-1412-PC-554
        v.                                                Appeal from the Lake Superior
                                                          Court
                                                          The Honorable Clarence D. Murray,
State of Indiana,                                         Judge
Appellee-Respondent                                       The Honorable Kathleen Sullivan,
                                                          Magistrate
                                                          Lower Court Cause No. 45G02-
                                                          1302-PC-1




Bradford, Judge.



                                      Case Summary


Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015           Page 1 of 16
[1]   In 2011, Appellant-Petitioner Anthony D. Moore was convicted of the murder

      of Isaiah Claxton. His conviction was affirmed on direct appeal. Moore

      subsequently filed a petition for post-conviction relief (“PCR”), in which he

      alleged that the State withheld material impeachment evidence relating to one

      of the State’s witnesses in violation of Brady v. Maryland, 373 U.S. 83 (1963).

      Moore also alleged that he suffered ineffective assistance of trial counsel.

      Following an evidentiary hearing, the post-conviction court denied Moore’s

      petition. Moore appealed this determination.


[2]   On appeal, Moore again alleges that the State withheld evidence in violation of

      Brady and that he received ineffective assistance of trial counsel. Concluding

      that Moore has failed to establish that the State withheld material evidence or

      that he received ineffective assistance of trial counsel, we affirm.



                            Facts and Procedural History
[3]   Our opinion in Moore’s prior direct appeal, which was handed down on May

      25, 2012, instructs us as to the underlying facts and procedural history leading

      to this post-conviction appeal:

              On October 16, 2009, [Moore] returned to his Gary, Indiana residence
              and discovered that it had been burglarized. He contacted his
              girlfriend, Carla Dawson (“Dawson”), who came home from work
              and called the Gary Police Department.
              [Moore] began to voice his suspicions that [Claxton], Bernard
              Hamilton (“Hamilton”), and Chris Martin (“Martin”) were the
              burglars. He went to the home of Martin’s cousin, making an offer
              that “everything will go away” if Martin and his companions would
              return the stolen items. (Tr. 523.) [Moore] went back home to wait
      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 2 of 16
              for the police to arrive, and Claxton came to the residence to buy
              marijuana.
              Claxton waited on the living room sofa while [Moore] paced back and
              forth, in and out of the residence, talking with some men on the porch,
              and becoming more and more agitated. At one point, Claxton
              attempted to leave but [Moore]’s friend asserted that this made
              Claxton “look guilty.” (Tr. 539.) [Moore] went into another room,
              talked with a friend, and returned with a gun. He then fired nine shots
              into Claxton, saying “over kill, [b****].” (Tr. 545.)
              Claxton’s sister and her friend were attempting to reach [Moore] on
              his cell phone when they overheard shots. [Moore] answered the cell
              phone and said, “This [b****] a[**] n––– want to steal from me. Now
              he laying down.” (Tr. 145.) [Moore] went outside, still holding his
              weapon, and left in his vehicle. Claxton died in the doorway of
              [Moore]’s home.
              Later that morning, [Moore]’s stepfather contacted police to arrange
              for [Moore]’s surrender. He was charged with murder, and his jury
              trial commenced on March 14, 2011. At the conclusion of the trial,
              [Moore] was found guilty as charged. He was sentenced to fifty-five
              years imprisonment.


      Dorelle-Moore v. State, 968 N.E.2d 287, 288-89 (Ind. Ct. App. 2012).1 Moore’s

      conviction was affirmed on direct appeal. See id. at 288, 291.


[4]   On February 11, 2013, Moore filed a pro-se PCR petition. Moore, by counsel,

      filed an amended PCR petition on September 10, 2013. The post-conviction

      court conducted an evidentiary hearing on October 22, 2013. On November




      1
        Moore apparently referred to himself as “Anthony Dorelle-Moore” on direct appeal. He refers
      to himself as “Anthony D. Moore” in the instant appeal.

      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 3 of 16
      19, 2014, the post-conviction court issued an order denying Moore’s request for

      PCR.



                                 Discussion and Decision
[5]   Post-conviction procedures do not afford the petitioner with a super-appeal.

      Williams v. State, 706 N.E.2d 149, 153 (Ind. 1999). Instead, they create a

      narrow remedy for subsequent collateral challenges to convictions, challenges

      which must be based on grounds enumerated in the post-conviction rules. Id.

      A petitioner who has been denied post-conviction relief appeals from a negative

      judgment and as a result, faces a rigorous standard of review on appeal. Dewitt

      v. State, 755 N.E.2d 167, 169 (Ind. 2001); Collier v. State, 715 N.E.2d 940, 942

      (Ind. Ct. App. 1999), trans. denied.


[6]   Post-conviction proceedings are civil in nature. Stevens v. State, 770 N.E.2d 739,

      745 (Ind. 2002). Therefore, in order to prevail, a petitioner must establish his

      claims by a preponderance of the evidence. Ind. Post-Conviction Rule 1(5);

      Stevens, 770 N.E.2d at 745. When appealing from the denial of a PCR petition,

      a petitioner must convince this court that the evidence, taken as a whole, “leads

      unmistakably to a conclusion opposite that reached by the post-conviction

      court.” Stevens, 770 N.E.2d at 745. “It is only where the evidence is without

      conflict and leads to but one conclusion, and the post-conviction court has

      reached the opposite conclusion, that its decision will be disturbed as contrary

      to law.” Godby v. State, 809 N.E.2d 480, 482 (Ind. Ct. App. 2004), trans. denied.

      The post-conviction court is the sole judge of the weight of the evidence and the

      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 4 of 16
      credibility of the witnesses. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).

      We therefore accept the post-conviction court’s findings of fact unless they are

      clearly erroneous but give no deference to its conclusions of law. Id.


[7]   Moore contends that the post-conviction court erred in denying his PCR

      petition, claiming that the record demonstrates that the State withheld material

      evidence in violation of Brady. Moore also claims that he received ineffective

      assistance of trial counsel. We will discuss each claim in turn.


                                         I. Brady Violation
[8]           In [Brady], the United States Supreme Court held that “the suppression
              by the prosecution of evidence favorable to the accused upon request
              violates due process where the evidence is material either to guilt or to
              punishment, irrespective of the good faith or bad faith of the
              prosecution.” [373 U.S. at 87]. “To prevail on a Brady claim, a
              defendant must establish: (1) that the prosecution suppressed evidence;
              (2) that the evidence was favorable to the defense; and (3) that the
              evidence was material to an issue at trial.” Minnick v. State, 698
              N.E.2d 745, 755 (Ind. 1998) (citing Brady, 373 U.S. at 87, 83 S. Ct.
              1194), cert. denied, 528 U.S. 1006, 120 S. Ct. 501, 145 L.Ed.2d 387
              (1999). Evidence is material under Brady “only if there is a reasonable
              probability that, had the evidence been disclosed to the defense, the
              result of the proceeding would have been different. A ‘reasonable
              probability’ is a probability sufficient to undermine confidence in the
              outcome.” United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375,
              87 L.Ed.2d 481 (1985). However, the State will not be found to have
              suppressed material evidence if it was available to a defendant through
              the exercise of reasonable diligence. Conner v. State, 711 N.E.2d 1238,
              1246 (Ind. 1999), cert. denied, 531 U.S. 829, 121 S. Ct. 81, 148 L.Ed.2d
              43 (2000). “Favorable evidence” includes both exculpatory evidence
              and impeachment evidence. See Prewitt v. State, 819 N.E.2d 393, 401
              (Ind. Ct. App. 2004), trans. denied. Suppression of Brady evidence is
              constitutional error warranting a new trial. Turney v. State, 759 N.E.2d
              671, 675 (Ind. Ct. App. 2001), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 5 of 16
       Bunch v. State, 964 N.E.2d 274, 297-98 (Ind. Ct. App. 2012).


[9]    In arguing that the State committed a Brady violation, Moore asserts that the

       State failed to disclose to defense counsel that its witness, Anon Burnett, had a

       prior conviction for conversion. The State, for its part, acknowledges that

       Burnett’s prior conviction for conversion qualified as impeachment evidence.

       The State also acknowledges that it inadvertently failed to disclose this evidence

       to Moore’s counsel. The State argues, however, that the PCR court correctly

       determined that Moore failed to prove that the evidence of Burnett’s prior

       conviction was material to an issue at trial.


[10]   The record demonstrates that on September 8, 2010, defense counsel deposed

       Burnett. During this deposition, the following exchange occurred:

               [Defense Counsel]: Okay. Do you have any criminal history? Have
               you ever been convicted of a crime?
               [Burnett]: Well, I’ll just tell you one or two things that - - or I can say,
               but as of now it is not on my record so I can’t say, so I think not.
               The first one was a disorderly conduct. They told me if I waited six
               months and I stayed out of trouble they will wipe it off, so I stayed out
               of trouble for more than six months and that should be gone.
               And the second act that was against me was helping a lady going in
               the store because she was taking all day and something just spased [sic]
               out on my head; and I just took her money out of her hand; but after
               five minutes of running, I don’t know, whatever was in my head just
               told me that I should give it back because I wouldn’t want nobody
               robbing from my mother or grandmother, so I gave it back to her;
               therefore I spent 14 days or three days in Lake Station, and the rest
               was in Lake County.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 6 of 16
               And they wanted to go to court, but the judge said I could talk to the
               lady; and after the 14 days I was released on my own recognizance, so
               that’s all on my record.
               [Defense Counsel]: Okay. Did they dismiss that case; do you know?
               [Burnett]: I had one year of probation and after - - and community
               service, so its gone as of January.


       PCR Ex. 3, pp. 6-7.


[11]   Again, the “State will not be found to have suppressed material evidence if it

       was available to a defendant through the exercise of reasonable diligence.” Id.

       at 297 (internal citation omitted). Here, during Burnett’s deposition, Burnett

       divulged to defense counsel that he had served approximately 14 days in jail

       and one year on probation for taking money out of a lady’s hand. Burnett’s

       answer in this regard was sufficient to put defense counsel on notice that

       Burnett might have an impeachable conviction. Defense counsel chose not to

       explore this potential impeachable conviction further or to question Burnett

       about this conviction during trial. Because the evidence of Burnett’s prior

       conversion conviction was available to the defendant through the exercise of

       reasonable diligence, we cannot say that the State suppressed evidence in

       question. See Bunch, 964 N.E.2d at 297 (citing Conner, 711 N.E.2d at 1246).


[12]   Furthermore, even if the State was found to have suppressed the evidence in

       question, we agree with the trial court’s determination that Moore failed to

       prove that the challenged evidence was material to an issue at trial. Again,

       “[e]vidence is material under Brady ‘only if there is a reasonable probability

       that, had the evidence been disclosed to the defense, the result of the proceeding

       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 7 of 16
       would have been different.’” Id. (quoting Bagley, 473 U.S. at 682). “‘A

       ‘reasonable probability’ is a probability sufficient to undermine confidence in

       the outcome.’” Id. (quoting Bagley, 473 U.S. at 682).


[13]   We have previously held that the importance of impeachment evidence depends

       on the facts of the particular case. See Gibson v. State, 514 N.E.2d 318, 321 (Ind.

       Ct. App. 1987). In reaching this holding, we have explained that the

       “‘importance of such evidence will depend upon the type of impeachment

       evidence it is, the extent of its impeachment, and the importance of the

       impeached witness to the State’s case.’” Id. (quoting Deatrick v. State, 181 Ind.

       App. 469, 475, 392 N.E.2d 498, 502 (1979)). Considerations appropriate to this

       determination include: (1) whether the suppressed information was

       substantially inconsistent with the witness’s trial testimony; (2) whether the

       suppressed information would have refuted an element of the offense or

       whether it would have served only to impeach the general veracity of the

       witness; (3) whether the witness making the suppressed statement was

       otherwise impeached; (4) whether the witness’s trial testimony regarding

       elemental facts was corroborated by other witnesses; and (5) whether the

       defense had access to other pre-trial statements of the witness not claimed to be

       inconsistent with the suppressed statement. Id.


[14]   At trial, Burnett testified that on the day in question, Moore and his girlfriend,

       Carla, were living together at a house in an area of Gary known as

       Marshalltown. Burnett testified that he considered Moore to be a friend and

       that he saw Moore “every day.” Trial Tr. p. 521. On the morning of October

       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 8 of 16
       16, 2009, Moore came to Burnett’s home and told Burnett that he “just got

       robbed, man, somebody broke into [his] crib.” Trial Tr. p. 523. Moore

       believed that Burnett’s cousin, Chris Martin, was involved in the burglary and

       told Burnett “tell your cousin to bring everything back, it will all go away.”

       Trial Tr. p. 523. Burnett subsequently left his home with Moore. The two men

       eventually ended up at Moore’s home.


[15]   At some point, Moore spoke with Claxton. Claxton told Moore that he “didn’t

       know anything” about the robbery. Trial Tr. p. 535. Claxton later came to

       Moore’s home to purchase $20.00 worth of marijuana from Moore.


[16]   While Claxton was at Moore’s home, Moore and Carla went to another room

       to talk. Moore eventually emerged from the room looking upset and holding a

       gun. Moore exchanged a few words with Claxton, who had been looking at

       something on his phone, before shooting Claxton. Moore then walked by

       Claxton; told Claxton “over kill, b[****];” and walked out the door, still

       holding the gun. Trial Tr. p. 545. Burnett testified that he was “shocked” to

       have seen Moore shoot Claxton. Trial Tr. p. 546.


[17]   Claxton’s sister, Sherita, testified that in October of 2009, she and Claxton lived

       “about five houses down” from Moore. Trial Tr. p. 97. On the morning that

       Claxton was killed, Sherita and her friend, Ashley, awoke to find that Ashley

       had missed several phone calls from Moore. As Ashley was attempting to

       return Moore’s call, Sherita and Ashley heard gun shots. Moore then answered

       the phone and said, “this [b****] a[**] n— want to steal from me. Now he


       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 9 of 16
       laying down.” Trial Tr. p. 145. After hearing the gun shots, Sherita and

       Ashley walked outside. As to what happened next, Sherita testified that:

               So by the time I got to the end of the driveway, I see, I think, about
               seven guys running down the street, so I’m asking him what’s going
               on, what’s going on. And they not telling me. And they doing that.
               So when I got to the end of the driveway, I seen my brother car was
               parked down there, and I see [Moore] standing with a gun leaning on
               the white truck. So he jumps in the car and the car pulled off, but we
               on our way down there, and then I see - - once I got to the front of the
               house, I seen my brother, you know, laying right from the doorway.


       Trial Tr. pp. 107-08. Sherita then ran back to her house and called 911.


[18]   Ashley also testified that after hearing gunshots, she saw Moore “running out of

       the house.” Trial Tr. p. 147. Moore got into the passenger side of a white

       Expedition, which then drove away. Ashely observed that the Expedition was

       being driven by Moore’s girlfriend’s younger brother, Corey.


[19]   In addition, Claxton’s other sister, Cassandra, was at Sherita’s home on the

       morning in question and heard the gun shots. Cassandra testified that after

       hearing the gun shots, she observed Moore, who appeared to be holding a gun,

       walk out of the house and get into the passenger side of a white truck-like

       vehicle. As the vehicle drove away, Cassandra observed that Corey was driving

       the vehicle.


[20]   Jeffrey Little, a friend of Corey’s who was riding with Corey in the white

       Expedition on the morning in question, testified that he and Corey went to the

       home where Moore and Corey’s sister lived. After arriving at the home, Little


       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 10 of 16
       heard gun shots. Little then saw Moore come out of the home holding what

       “looked like a gun.” Trial Tr. p. 430. Little then ran away from the home.


[21]   Furthermore, defense counsel testified during the PCR evidentiary hearing that

       his goal was to suggest that Burnett “could not be believed because, to use a

       vernacular, [he] was crazy.” PCR Tr. p. 20. With respect to whether defense

       counsel would have attempted to impeach Burnett by questioning Burnett about

       his potential impeachable prior conversion conviction, defense counsel stated

       the following:

               It’s likely I would have. Not completely sure … I’m not one hundred
               percent sure about conversion, but it’s a reasonable likelihood that I
               would have.
               I mean, I - - I’m not a big believer in those in many cases. I mean, if a
               witness has been given benefit from the State for their testimony …
               then I know I always do, because I get the benefit of the impact on
               credibility directly for the conviction; but also it’s a mechanism by
               which the jury can be educated as to various sentences that apply,
               many times to the charges, even the defendant is charged with.
               Standing alone as a conviction, I would say I would normally do it,
               but I just don’t have any specific recall here. What I - - based on
               everything I seen, all I have to go on about a conviction was pages six
               through whatever of the deposition that we’ve already talked about.


       PCR Tr. pp. 20-21. After giving this statement, defense counsel went on to state:

               I don’t always [impeach witness with prior convictions]. The best way
               to say it is I don’t automatically use that standing alone. I mean, I
               want to have a reason. It’s witness by witness. If I think - - some
               witnesses you approach, you don’t want to get them angry. They
               respond better to thinking you’re being nice to them and you get better
               answers out of them. So it’s not automatic for me.



       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 11 of 16
               In this case, given his description of [his prior conversion conviction]
               in the deposition, if I had evidence that it was actually a conviction, I
               might have used it, not so much for the impeaching affect [sic] of the
               existence of the confession - - of the conviction itself, but to challenge
               him giving a description.
               I mean, if he was just flat out convicted, and here he is trying to soft
               soap it, right, trying to suggest, which he does, that it’s not really a
               conviction and wasn’t really his fault, and all of that, yeah, then I
               might have used it for that purpose. As opposed to simply, “You can’t
               be believed because, once you shoplift, you committed an act of
               conversion.”


       PCR Tr. pp. 22-23. Defense counsel indicated that he felt that he “made some

       headway” in regards to challenging Burnett’s credibility by questions regarding

       his mental health. PCR Tr. p. 23.


[22]   Here, the challenged evidence was not inconsistent with Burnett’s trial

       testimony. It would not have refuted an element of the charged offense but

       rather would have served only to impeach Burnett’s general veracity. Defense

       counsel chose a different avenue, i.e., Burnett’s mental health issues, to impeach

       his credibility. Further, although Burnett’s testimony was important to the

       State’s case, his testimony was corroborated by the testimony of other

       witnesses. As such, we cannot say that there is a reasonable probability, i.e., a

       probability sufficient to undermine our confidence in the outcome of Moore’s

       trial, that, had the evidence been disclosed to the defense, the result of the

       proceeding would have been different. See Bunch, 964 N.E.2d at 297.

       Accordingly, we conclude that the post-conviction court did not err in reaching

       this same determination.



       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 12 of 16
                          II. Ineffective Assistance of Counsel

[23]   The right to effective counsel is rooted in the Sixth Amendment to the United

       States Constitution. Taylor v. State, 840 N.E.2d 324, 331 (Ind. 2006). “‘The

       Sixth Amendment recognizes the right to the assistance of counsel because it

       envisions counsel’s playing a role that is critical to the ability of the adversarial

       system to produce just results.’” Id. (quoting Strickland v. Washington, 466 U.S.

       668, 685 (1984)). “The benchmark for judging any claim of ineffectiveness

       must be whether counsel’s conduct so undermined the proper function of the

       adversarial process that the trial court cannot be relied on as having produced a

       just result.” Strickland, 466 U.S. at 686.


[24]   A successful claim for ineffective assistance of counsel must satisfy two

       components. Reed v. State, 866 N.E.2d 767, 769 (Ind. 2007). Under the first

       prong, the petitioner must establish that counsel’s performance was deficient by

       demonstrating that counsel’s representation “fell below an objective standard of

       reasonableness, committing errors so serious that the defendant did not have

       the ‘counsel’ guaranteed by the Sixth Amendment.” Id. We recognize that

       even the finest, most experienced criminal defense attorneys may not agree on

       the ideal strategy or most effective way to represent a client, and therefore,

       under this prong, we will assume that counsel performed adequately and defer

       to counsel’s strategic and tactical decisions. Smith v. State, 765 N.E.2d 578, 585

       (Ind. 2002). Isolated mistakes, poor strategy, inexperience, and instances of

       bad judgment do not necessarily render representation ineffective. Id.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 13 of 16
[25]   Under the second prong, the petitioner must show that the deficient

       performance resulted in prejudice. Reed, 866 N.E.2d at 769. Again, a petitioner

       may show prejudice by demonstrating that there is “a reasonable probability

       (i.e. a probability sufficient to undermine confidence in the outcome) that, but

       for counsel’s errors, the result of the proceeding would have been different.” Id.

       A petitioner’s failure to satisfy either prong will cause the ineffective assistance

       of counsel claim to fail. See Williams, 706 N.E.2d at 154. Stated differently,

       “[a]lthough the two parts of the Strickland test are separate inquires, a claim

       may be disposed of on either prong.” Grinstead v. State, 845 N.E.2d 1027, 1031

       (Ind. 2006) (citing Williams, 706 N.E.2d at 154).


[26]   Moore argues that his trial counsel provided ineffective assistance by failing to

       make a reasonable inquiry into Burnett’s criminal history. Specifically, Moore

       claims that Burnett’s statements during his deposition should have put trial

       counsel on notice of Burnett’s prior conversion conviction, that trial counsel

       should have investigated this prior conviction, and used it to impeach Burnett

       during trial. For its part, the State asserts that Moore’s trial counsel did not

       provide Moore with ineffective assistance.


[27]   Again, we concluded above that Moore failed to prove that there was a

       reasonable probability that the result of the proceedings would have been

       different had the evidence been disclosed to the defense. Likewise, given the

       overwhelming evidence of Moore’s guilt, we conclude that Moore also failed to

       prove that there was a reasonable probability that the result of the proceedings



       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 14 of 16
       would have been different had defense counsel attempted to impeach Burnett

       by questioning him about his prior conversion conviction.


[28]   Moore does not dispute the fact that he shot Claxton. As is described in detail

       above, the record demonstrates that multiple witnesses testified that after

       hearing gun shots, they observed Moore exit the house while holding a gun. In

       addition, multiple witnesses testified that Moore used callous language when

       speaking to and about Claxton both immediately prior to and immediately after

       Moore shot Claxton.


[29]   In light of the overwhelming evidence of Moore’s guilt, we conclude that

       Moore has failed to prove that trial counsel’s allegedly deficient act of failing to

       attempt to impeach Burnett by questioning him about his prior conversion

       conviction resulted in prejudice to Moore. Furthermore, because Moore has

       failed to prove that he was prejudiced by trial counsel’s conduct, we need not

       determine whether Moore presented sufficient evidence to prove that trial

       counsel provided deficient performance. See Grinstead, 845 N.E.2d at 1031

       (providing that “[a]lthough the two parts of the Strickland test are separate

       inquiries, a claim may be disposed on either prong”); Williams, 706 N.E.2d at

       154 (providing that a petitioner’s failure to satisfy either prong will cause his

       ineffective assistance of counsel claim to fail). Having concluded that Moore

       failed to prove that he was prejudiced by his counsel’s performance, we further

       conclude that the post-conviction court did not err in denying Moore’s PCR

       petition.



       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 15 of 16
[30]   The judgment of the post-conviction court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1412-PC-554 | April 30, 2015   Page 16 of 16